UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-33196 Isilon Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 91-2101027 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3101 Western Ave Seattle, WA (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: 206-315-7500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox As of April 15, 2010, 65,238,976 shares of the registrant’s Common Stock were outstanding. TABLE OF CONTENTS Part I – Financial Information Item 1. Financial Statements (unaudited) 3 Consolidated Statements of Operations for the three months ended March 31, 2010 and2009 3 Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 Part II – Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. (Removed and Reserved) 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements Isilon Systems, Inc. Consolidated Statements of Operations (unaudited) (in thousands, except per share data) Three Months Ended March 31, Revenue: Product $ $ Services Total revenue Cost of revenue: Product Services (1) Total cost of revenue Gross profit Operating expenses: Research and development(1) Sales and marketing(1) General and administrative (1) Total operating expenses Income (loss) from operations Other income (expense), net Income (loss) before income tax expense Income tax expense Net income (loss) $ $ Net income (loss) per share, basic $ $ Net income (loss) per share, diluted $ $ Shares used in computing basic net income (loss) per share Shares used in computing diluted net income (loss) per share (1) Includes stock-based compensation as follows: Cost of revenue $ 74 $ 48 Research and development Sales and marketing General and administrative The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Isilon Systems, Inc. Consolidated Balance Sheets (unaudited) (in thousands, except per share data) As of March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade receivables, net of allowances of $333 and $314, respectively Inventories Other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation and related benefits Deferred revenue Total current liabilities Deferred revenue, net of current portion Deferred rent, net of current portion Total liabilities Stockholders' equity: Common stock, par value $0.00001: 250,000 authorized; 65,202 and 64,965 shares issued and outstanding 1 1 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Isilon Systems, Inc. Consolidated Statements of Cash Flows (unaudited) (in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Amortization and accretion of discount and premium on marketable securities 58 Stock-based compensation expense Changes in operating assets and liabilities: Accounts receivable, net Inventories, net ) Other current assets 52 ) Accounts payable ) ) Accrued liabilities, compensation and deferred rent ) ) Deferred revenue Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of marketable securities ) ) Proceeds from maturities of marketable securities Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from exercise of stock options 27 Proceeds from employee stock purchase plan Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Isilon Systems, Inc NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Organization and Significant Accounting Policies Organization Isilon Systems, Inc. (the “Company” or “Isilon”) designs, develops and markets scale-out network-attached storage (NAS) systems for storing and managing file-based data. The Company sells systems that generally include a software license, hardware, post-contract customer support and, in some cases, additional elements. Significant Accounting Policies Accounting Principles The consolidated financial statements and accompanying notes were prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”). Basis of Presentation The accompanying unaudited consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All significant intercompany transactions and balances have been eliminated in consolidation. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission (“SEC”) on February 5, 2010. These financial statements reflect all adjustments which, in the opinion of management, are necessary for a fair statement of the financial position, results of operations and cash flows for the periods presented. Operating results for the three months ended March 31, 2010, are not necessarily indicative of the results that may be expected for any subsequent quarter or for the year ending December 31, 2010. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Significant estimates are inherent in the preparation of the consolidated financial statements and include accounting for revenue, the allowance for doubtful accounts, inventory valuation, the valuation allowance for deferred tax assets, and the measurement of stock-based compensation expense. Some of these estimates require difficult, subjective or complex judgments about matters that are uncertain. Actual results could differ from those estimates. Concentration of Risks The Company’s cash and cash equivalents are invested with financial institutions in deposits that may exceed federally insured limits. The Company has not experienced any losses on its deposits of cash and cash equivalents. The Company does not require collateral to support credit sales. Allowances are maintained for potential credit losses. During the three months ended March 31, 2010 and 2009, no single customer represented more than 10% of total revenue.As of March 31, 2010 and December 31, 2009, no one customer represented more than 10% of total net accounts receivable. The Company is dependent on two contract manufacturers for its products, and certain key components in its products come from single or limited sources of supply. Revenue Recognition The Company derives its revenue from sales of its products and services. Product revenue consists of revenue from sales of hardware systems and software. The Company’s OneFS operating system software is integrated with industry standard hardware and is essential to the functionality of the integrated system product. The Company also sells optional software applications.Substantially all of the Company’s products are sold in combination with services, which primarily consist of hardware and software support. 6 Table of Contents Isilon Systems, Inc NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (unaudited) Hardware support includes Internet access to technical content through the Company's knowledge database, onsite repair or replacement of hardware in the event of breakage or failure, and telephone and Internet access to technical support personnel during the term of the support period. Software support includes software subscriptions which provide customers with rights to unspecified software updates and enhancements and to maintenance releases and patches released during the term of the support period, on a when and if available basis.Installation services, when provided, are also included in services revenue. The Company recognizes product revenue when it has entered into an arrangement with a customer, delivery has occurred, thefee is deemed fixed or determinable and free of contingencies and significant uncertainties, and collection is reasonably assured. On sales to channel partners, the Company evaluates whether fees are considered fixed or determinable by considering a number of factors, including the Company’s ability to estimate returns, the geography in which a sales transaction originates, payment terms and the Company’s relationship and past history with the particular channel partner. If fees are not considered fixed or determinable at the time of sale to a channel partner, revenue recognition is deferred until there is persuasive evidence indicating product has sold-through to an end-user. Persuasive evidence of sell-through may include reports from channel partners documenting sell-through activity, copies of end-user purchase orders, data indicating an order has shipped to an end-user, cash payments or letters of credit guaranteeing cash payments or other similar information. Shipping charges billed to customers are included in product revenue and the related shipping costs are included in cost of product revenue.At the time of shipment, the Company records revenue reserves for estimated sales returns and stock rotation arrangements. Sales returns and stock rotation reserves are estimated based on historical activity and expectations of future experience. The Company monitors and analyzes actual experience and adjusts these reserves on a quarterly basis. In instances where final acceptance of the product, system, or solution is specified by the customer, revenue is deferred until all acceptance criteria have been met or the acceptance clause or contingency lapses. Technical support services revenue is deferred and recognized ratably over the period during which the services are to be performed, which is typically from one to three years. Installation services revenue is recognized upon completion of the installation. The Company recognizes revenue in accordance with industry specific software accounting guidance for the following types of sales transactions: (i)standalone sales of optional software application products, (ii)sales of software bundled with hardware not essential to the functionality of the hardware, and (iii) sales of support services related to standalone software products.For such transactions, the Company has established vendor specific objective evidence, or VSOE, for the fair value of support services as measured by the renewal prices paid by its customers when the services are sold separately on a standalone basis.The Company uses the residual method to determine the amount of software product revenue to be recognized. Under the residual method, the fair value of the undelivered elements is deferred and the remaining portion of the sales amount is recognized as product revenue. In October 2009, the Financial Accounting Standards Board (FASB) amended the accounting standards for revenue recognition to remove tangible products containing software components and non-software components that function together to deliver the product’s essential functionality from the scope of industry-specific software revenue recognition guidance. In October 2009, the FASB also amended the accounting standards for multiple deliverable revenue arrangements to: i) provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and how the consideration should be allocated; ii) require an entity to allocate revenue in an arrangement using estimated selling prices (ESP) of deliverables if a vendor does not have VSOE or third-party evidence of selling price (TPE); and iii) eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. The Company elected to early adopt this accounting guidance at the beginning of its first quarter of fiscal year 2010 on a prospective basis for applicable transactions originating after January 1, 2010. As a result of the adoption of this standard, revenue decreased and deferred revenue increasedby approximately $200,000 during the three months ended March 31, 2010.This guidance does not change the units of accounting for the Company’s revenue transactions. Most products and services qualify as separate units of accounting. Products are typically considered delivered upon shipment. For multi-element arrangements that include tangible products containing software essential to the tangible product’s functionality and undelivered software elements relating to the tangible product’s essential software, the Company allocates revenue to all deliverables based on their relative selling prices. In such circumstances, the newly adopted accounting principles establish a hierarchy to determine the selling price to be used for allocating revenue to deliverables as follows: (i)VSOE, (ii)TPE and (iii)ESP. 7 Table of Contents Isilon Systems, Inc NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (unaudited) The Company establishes VSOE of selling price for both support services, which is based on the renewal prices paid by the Company’s customers when the services are sold separately on a standalone basis, and installation services, which is based on the price separately charged to the Company’s customers for the same or similar services.The Company is unable to obtain reliable TPE because of the unique nature of the Company’s products. The Company calculates ESP for hardware and software products using a method consistent with the way management prices and markets its products.The ESP incorporates multiple factors that the Company considers in developing the ESPs for its products including the Company’s historical pricing practices, the costs incurred to manufacture the product, the nature of the customer relationship, and market trends. The Company expects to periodically review VSOE and ESP and to maintain internal controls over the establishment and updates of these estimates. Accounting for Stock-Based Compensation The Company accounts for stock-based compensation expense based on the estimated fair value of the stock-based awards as of the grant or modification date. The fair value of restricted stock units is determined based on the number of shares granted and the quoted price of the Company’s common stock at the grant date.The fair value of stock option awards is determined using the Black-Scholes option valuation model, which requires the input of subjective assumptions including the expected stock price volatility, the calculation of expected term, and the fair value of the underlying common stock on the date of grant, among other inputs. Stock compensation expense is recognized on a straight-line basis over each optionee’s requisite service period, which is generally the vesting period. The Company bases its estimate of expected volatility on reported market value data for a group of publicly traded companies, which were selected from market indices that are believed would be indicators of its future stock price volatility, after consideration of their size, stage of lifecycle, profitability, growth, risk and return on investment as well as the Company’s own historical volatility. The Company calculates the expected term of its options using a blend of historical and forecasted data. Stock-based compensation expense is recorded net of estimated forfeitures. Forfeitures are estimated at the time of grant and this estimate is revised, if necessary, in subsequent periods.If the actual number of forfeitures differs from that estimated, adjustments may be required to stock-based compensation expense in future periods. During the three months ended March 31, 2010 and 2009, the Company recorded non-cash stock-based compensation expense of $1.8 million and $1.6 million, respectively. As of March 31, 2010, total unrecognized compensation cost related to stock-based awards was $17.5 million, which will be recognized over the weighted-average remaining requisite service period of approximately 2.9 years. The Company recorded no tax benefit related to these options during the three months ended March 31, 2010 since a full valuation allowance is currently maintained on net deferred tax assets. In future periods, stock-based compensation expense is expected to increase as the Company records expense related to previously issued stock-based compensation awards and issues additional equity-based awards to continue to attract and retain key employees. Recent Accounting Pronouncements In October2009,an accounting standard was issued that amends the accounting rules addressing revenue recognition for multiple-deliverable revenue arrangements by eliminating the criterion for objective and reliable evidence of fair value for the undelivered products or services. In October2009, another accounting standard was issued that amends the accounting rules addressing software revenue recognition for tangible products that contain both software and non-software components that function together to deliver the tangible product’s essential functionality.As disclosed in our revenue recognition policy description above, the Company elected to early adopt this accounting guidance at the beginning of its first quarter of fiscal 2010 on a prospective basis for applicable transactions originating or materially modified beginning January 1, 2010.As a result of the adoption of these standards, revenue decreased and deferred revenue increased by approximately $200,000 during the three months ended March 31, 2010. In January 2010, the FASB issued revised guidance intended to improve disclosures related to fair value measurements. This guidance requires new disclosures as well as clarifies certain existing disclosure requirements. New disclosures under this guidance require separate information about significant transfers in and out of Level 1 and Level 2 and the reason for such transfers, and also require purchases, sales, issuances, and settlements information for Level 3 measurement to be included in the rollforward of activity on a gross basis. The guidance also clarifies the requirement to determine the level of disaggregation for fair value measurement disclosures and the requirement to disclose valuation techniques and inputs used for both recurring and nonrecurring fair value measurements in either Level 2 or Level 3. This accounting guidance is effective for the Company beginning the first quarter of fiscal year 2010. The adoption of this guidance did not have a significant impact on the Company’s financial statement disclosures. 8 Table of Contents Isilon Systems, Inc NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (unaudited) 2. Legal Settlement On October 24, 2009, the Company filed a stipulation of settlement providing for the settlement and dismissal of the class action. On March 5, 2010, the Court granted final approval of the class action settlement and dismissed the case with prejudice. Pursuant to the settlement, the plaintiff class was awarded $15.0 million, of which Isilon contributed $2.0 million. The balance of the settlement was contributed by the Company’s insurers.The $2.0 million contributed by the Company was included in the results of operations and cash flows in 2009. 3. Net Income (Loss) Per Common Share Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Diluted net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common and dilutive common stock equivalent shares outstanding during the period, determined using the treasury-stock method. The following table sets forth the computation of basic and diluted net income (loss) per share (in thousands, except per share data): As of March 31, Numerator Net income (loss) $ $ ) Denominator Weighted average shares outstanding - basic Dilutive effect of stock based awards - Weighted average shares outstanding – diluted Basic net income (loss) per share $ $ ) Diluted net income (loss) per share $ $ ) For the three months ended March 31, 2010, approximately 2.3million of common shares potentially issuable from stock options were excluded from the calculation of diluted earnings per share because the exercise price was greater than the average market price of common stock for the respective period.For the three months ended March 31, 2009, approximately 10.1 million of common shares were excluded because the impact of all potentially dilutive securities outstanding was anti-dilutive.As such, both basic and diluted net loss per common share were the same for the three months ended March 31, 2009. 4. Comprehensive Income (Loss) Comprehensive income (loss) is as follows: Three Months Ended March31, (in thousands) Net income (loss) $ $ ) Unrealized loss on marketable securities ) ) Foreign currency translation adjustment ) ) Total comprehensive income (loss) $ $ ) 5. Marketable Securities The appropriate classification of marketable securities is determined at the time of acquisition and reevaluated as of each balance sheet date.At their date of acquisition, the Company’s marketable securities were classified as available-for-sale, and are reported at fair value with the related unrealized gains and losses included as a separate component in stockholders’ equity. Realized gains and losses and declines in value of securities judged to be other than temporary are included in other income (expense), net. The fair value of marketable securities is based on quoted market prices, while realized and unrealized gains and losses are based on the specific identification method. The Company’s investments in marketable securities are diversified among high-credit quality securities in accordance with the Company’s investment policy. 9 Table of Contents Isilon Systems, Inc NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (unaudited) Marketable securities totaled $69.4 million as of March 31, 2010 and consisted of investments in commercial paper, corporate bonds and notes, and U.S. government securities.Other than those judged to be temporary, there were no realized gains, losses or declines in value on the sale of marketable securities for the three months ended March 31, 2010 and 2009. The fair value of the Company’s marketable securities fluctuates based on changes in market conditions and interest rates; however, given their short-term maturities, management believes that these instruments are not subject to significant market or interest rate risk.Investments in fixed rate, interest-earning instruments carry a degree of interest rate risk. Fixed rate securities may have their market value adversely impacted due to rising interest rates. In a declining interest rate environment, as short term investments mature, reinvestment occurs at less favorable market rates. Marketable securities consisted of the following: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (in thousands) As of March 31, 2010 Commercial paper $ $ — $ — $ Corporate bonds and notes — Government agencies 25 $ $ 25 $ $ As of December 31, 2009 Commercial paper $ $ — $ — $ Corporate bonds and notes — — Government agencies 53 $ $ 53 $ $ Fair Value Measurements Fair value is defined as an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability.As a basis for considering such assumptions, the authoritative guidance establishes a three-tier value hierarchy, which prioritizes the inputs used in measuring fair value as follows: (Level 1) observable inputs such as quoted prices in active markets; (Level 2) inputs other than the quoted prices in active markets that are observable either directly or indirectly; and (Level 3) unobservable inputs in which there is little or no market data, which require companiesto develop their own assumptions. This hierarchy requires companies to use observable market data, when available, and to minimize the use of unobservable inputs when determining fair value. On a recurring basis, the Company measures certain financial assets and liabilities at fair value, including its marketable securities. The Company’s cash equivalents and marketable securities instruments are classified within Level1 and Level 2 of the fair value hierarchy because they are valued using quoted market prices, broker-dealer quotations, or alternative pricing sources with reasonable levels of price transparency. The types of instruments valued based on quoted market prices in active markets include money market securities. Such instruments are generally classified within Level1 of the fair value hierarchy. The types of instruments valued based on other observable inputs include investment-grade corporate bonds, mortgage-backed and asset-backed products, commercial paper, and state, municipal and provincial obligations, and U.S government agencies. Such instruments are generally classified within Level2 of the fair value hierarchy.There were no transfers between levels in the fair value hierarchy for the three months ended March 31, 2010. 10 Table of Contents Isilon Systems, Inc NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) (unaudited) The following table summarizes, by major security type, and categorized using the fair value hierarchy, the Company’s assets that are measured at fair value in on a recurring basis (in thousands) as of March 31, 2010 and December 31, 2009: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs As of March 31, 2010 (Level 1) (Level 2) Cash Equivalents: Money market fund $ $
